IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DONALD C. PETRA,                             :   No. 194 MAL 2019
                                              :
                     Petitioner               :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No.
                                              :   505 MDA 2018 entered on January
                                              :   16, 2019, affirming the Order of the
 PENNSYLVANIA NATIONAL MUTUAL                 :   Franklin/Fulton County Court of
 CASUALTY INSURANCE COMPANY,                  :   Common Pleas at No. 2016-02932
                                              :   entered on March 13, 2018
                     Respondent               :


                                        ORDER



PER CURIAM                                                 DECIDED: September 4, 2019

      AND NOW, this 4th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

for reconsideration in light of Gallagher v Geico Indem. Co., 201 A.3d 131 (Pa. 2019).